TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00317-CV






James R. Westmoreland, Appellant



v.



Nancy S. Westmoreland, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT


NO. 96-14182, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING 






PER CURIAM


	A final judgment was rendered in the cause on January 21, 1997.  A motion for new trial
was filed on February 13, 1997.  The timely filed motion extended the appellate timetable to the first
business day after ninety days had expired, or to April 22, 1997.  Tex. R. App. P. 41(a)(1).  Appellant
James R. Westmoreland did not file a perfecting instrument until May 16, 1997, which is outside the ninety-day deadline.

	Appellant submitted a motion to continue the appeal that explains that he believed the
perfecting instrument could be filed 120 days after the judgment was signed.  A timely filed perfecting
instrument is jurisdictional.  Davies v. Massey, 561 S.W.2d 799, 801 (Tex. 1978).  Even a mistaken belief
regarding the deadline does not excuse the timely filing of a perfecting instrument.


	Accordingly, we overrule appellant's motion to continue the appeal and dismiss his two
motions for extension of time to file a brief.  We dismiss the appeal for want of jurisdiction.


Before Chief Justices Carroll, Justices Aboussie and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   August 28, 1997

Do Not Publish